Digitally signed by
                       Illinois Official Reports                       Reporter of Decisions
                                                                       Reason: I attest to the
                                                                       accuracy and integrity
                                                                       of this document
                               Appellate Court                         Date: 2017.02.14
                                                                       15:02:04 -06'00'




                  Morales v. Herrera, 2016 IL App (1st) 153540



Appellate Court   MARIA MORALES and MARICELA SANCHEZ, Plaintiffs-
Caption           Appellants, v. ALBERTO HERRERA and RADIO FLYER, INC.,
                  Defendants-Appellees.



District & No.    First District, Third Division
                  Docket No. 1-15-3540



Filed             December 7, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 2012-L-002133;
Review            the Hon. Edmund Ponce de Leon, Judge, presiding.



Judgment          Affirmed.



Counsel on        Sheldon J. Aberman, of Cary L. Wintroub & Associates, of Chicago,
Appeal            for appellants.

                  Julie A. Teuscher, Tomas P. Boylan, and Henry Oritz, of Cassiday
                  Schade LLP, and Joel Stephen, of Beverly & Pause, both of Chicago,
                  for appellees.



Panel             JUSTICE LAVIN delivered the judgment of the court, with opinion.
                  Justices Pucinski and Cobbs concurred in the judgment and opinion.
                                              OPINION

¶1       Plaintiffs Maria Morales and Maricela Sanchez were employees of Express Employment
     Professionals (Express), a temporary employment agency. On April 21, 2010, Express sent
     plaintiffs to work at Radio Flyer, Inc. (Radio), located at 6515 West Grand Avenue in Chicago.
     While Alberto Herrera, a supervisor at Radio, was driving plaintiffs from Radio’s Chicago
     facility to its Elwood facility, a collision occurred. Plaintiffs received workers’ compensation
     benefits through Express but nonetheless commenced this action against defendants Radio and
     Herrera. The trial court subsequently granted defendants summary judgment, finding that the
     exclusive remedy provision of the Workers’ Compensation Act (Act) (820 ILCS 305/5 (West
     2010)) barred plaintiffs’ claims because plaintiffs were Radio’s borrowed employees and the
     collision arose in the course of employment. We affirm the trial court’s judgment.

¶2                                         I. BACKGROUND
¶3       Express was in the business of sending its employees to temporarily work for entities such
     as Radio, but Express itself was responsible for paying employees’ wages and withholding
     taxes as well as social security contributions. In April 2010, Express sent plaintiffs to do
     assembly work for Radio. Sanchez testified that Herrera, her supervisor at Radio, told her what
     to do and how to do it. Additionally, he told Sanchez when to start and stop working, although
     she generally worked from 8:30 a.m. to 5 p.m. Morales similarly testified that Herrera was her
     supervisor at Radio, although she considered Express, rather than Radio, to be her employer.
     Furthermore, Sheila Ryan, Express’s general manager, testified that she was not present at the
     job site and expected plaintiffs to follow the directions of Radio’s supervisors within the scope
     of the job identified by Radio. Ryan also testified, however, that “if we send someone in to be
     an assembler and all of a sudden they’re on a forklift, that’s an issue.” Moreover, Ryan testified
     that Express’s staffing agreement, which reflected the terms of its contract with Radio,
     provided that Radio would supervise, direct, and control the work of Express employees.
¶4       Express employees received a document containing Radio’s policies, and Ryan expected
     her employees to adhere to that document, which stated that “[a]ll warehouse contract
     employees must comply with the code of conduct, policies and practices during an assignment
     with Radio Flyer.” Additionally, the document stated, “[w]e have a zero tolerance policy at
     Radio Flyer, and [violations] if discovered, will lead to immediate dismissal from the
     assignment without the opportunity to return.” Finally, the document stated, “[a]ll contract
     employees must communicate directly with their employer regarding policies, procedures and
     terms for their employment with the Agency.” (Emphasis added.) Ryan testified that while
     employees would bring questions about Express’s policies and procedures to the attention of
     Express, questions regarding their employment with Radio would be directed to Herrera.
¶5       Ryan acknowledged that Radio could have an Express employee removed for violating one
     of Radio’s policies. Ryan might try to persuade an employer to deal with an issue in other
     ways, however. Additionally, Ryan testified that Radio could prevent a particular individual
     from working for it, even though Radio could not discharge an employee from Express or
     otherwise discipline Express employees. Similarly, Herrera, as well as AnnMarie Bastuga,
     Radio’s vice president of human resources, stated that Herrera was responsible for determining
     plaintiffs’ duties, schedules, and responsibilities and could determine whether plaintiffs’ work
     should be stopped or terminated.

                                                 -2-
¶6        According to Herrera, he had instructed plaintiffs and Donald Bailey, another Express
     employee, to meet Herrera at Radio’s parking lot in Chicago at 7 a.m. on the day in question.
     Herrera was to drive them to a distant facility in Elwood.1 Sanchez testified, “We had to be
     there at 7:00 o’clock in the morning.” Upon inquiry, Sanchez further testified it would be
     correct to say that Herrera “offered” her a ride. Moreover, this was not the first time that
     Herrera had transported plaintiffs to Elwood.
¶7        Plaintiffs and Bailey met Herrera in Radio’s parking lot and they left at about 7 a.m.
     Sanchez testified that they would be paid for their time starting at 8 a.m. At about 7:25 a.m.,
     however, Herrera was distracted and hit the vehicle in front of him. Plaintiffs never arrived at
     the Elwood facility that day, notwithstanding that they were paid for working eight hours.
     Instead, an ambulance took plaintiffs to the hospital. Sanchez sustained injuries to her chest
     and back while Morales sustained injuries to her neck, head, and back.
¶8        Ryan testified that when Bailey called Express’s office following the collision, she did not
     understand what Express employees were doing in Herrera’s car. Ryan testified that Express’s
     staffing agreement provided that Radio was to notify Express if duties or the workplace were to
     change. In addition, plaintiffs were supposed to have started working at 8:30 a.m. in Chicago,
     and no one consulted her regarding a change in time or location. According to Ryan, the
     collision occurred approximately an hour before plaintiffs were supposed to have started
     working. Ryan further testified that while plaintiffs were not performing any delineated tasks
     at the time of the collision; they were being transported for the purpose of performing work for
     Radio. Ryan testified that they were “on the clock” for the purposes of workers’ compensation,
     albeit not for Express’s purposes. Ryan was later informed that plaintiffs thought she knew
     Herrera would be transporting them to Elwood.
¶9        Even if Radio had consulted with her, she would not have allowed Express employees to
     work in Elwood because it did not fall within Express’s insurance coverage. Additionally, it
     was unreasonable to expect a worker earning $8.50 per hour to travel that distance.
     Furthermore, Elwood did not fall within her franchise’s territory. After the accident, Ryan
     wrote to Karyn DeFalco, Radio’s human resource director in Chicago:
                  “At no time, past or present, was Mr. Herrera given authorization by Express *** to
              assign our associates to work in a facility other than 6515 W. Grand Ave., Chicago, IL.
              We appreciate all opportunities to work with Radio Flyer but respectfully decline
              employment for Chicago Express associates at locations outside of the facility located
              at 6515 W. Grand Ave., Chicago, IL 60635 unless the work is at alternative locations
              within the Chicago metro area comprised of Chicago, Melrose Park, Franklin Park,
              Schiller Park, Niles, Park Ridge, Morton Grove, Evanston and Skokie. If work should
              arise in the above stated locations please let us know and we will dispatch our
              associates accordingly. Any work located outside those areas can be accomplished by
              other Express offices and we will be happy to provide contact information at your
              request.”
     Bastuga’s understanding from conversations with Herrera, however, was that Herrera had a
     long-standing practice of transporting Express employees to other Radio locations and Express
     was aware of that.

        1
         Although testimony also indicated that Radio’s other facility was in Joliet, we refer only to
     Elwood for consistency.

                                                 -3-
¶ 10       Plaintiffs then filed workers’ compensation claims against Express. Express’s insurance
       company paid the claims without contest. Additionally, plaintiffs filed this negligence action
       against defendants. Ultimately, Morales claimed about $1 million in damages while Sanchez
       claimed about $6000.
¶ 11       Radio moved for summary judgment, arguing that Radio was plaintiffs’ borrowing
       employer, their injuries occurred in the scope of employment, and consequently, their claims
       against Radio were barred by the exclusive remedy provision of the Act. Similarly, Herrera
       moved for summary judgment, arguing that plaintiffs were Radio’s borrowed employees as
       well as his coemployees. Thus, the exclusive remedy provision barred their claims against him
       as well. In response, plaintiffs maintained that genuine issues of material fact existed as to
       whether they were Radio’s borrowed employees and whether they were injured in the course
       of employment. The trial court entered summary judgment in favor of defendants, finding
       plaintiffs were Radio’s borrowed employees, and thus, the Act’s exclusive remedy provision
       barred plaintiffs’ claims against both defendants. Plaintiffs now appeal.2

¶ 12                                          II. ANALYSIS
¶ 13        Summary judgment is appropriate where affidavits, admissions, depositions, and pleadings
       reveal no genuine issue of material fact so that the movant is entitled to judgment as a matter of
       law. Prodanic v. Grossinger City Autocorp, Inc., 2012 IL App (1st) 110993, ¶ 13. In
       determining whether the record presents a genuine issue of material fact, courts consider the
       aforementioned items strictly against the movant and liberally in favor of the nonmovant. Id.
       Additionally, the court may draw inferences from undisputed facts but should deny summary
       judgment where reasonable persons could draw different inferences from those undisputed
       facts. Pyne v. Witmer, 129 Ill. 2d 351, 358 (1989). Although summary judgment is a drastic
       measure, it is to be encouraged in the interest of prompt disposition of lawsuits where the
       movant’s right to judgment is clear. Id. Furthermore, we review an order granting summary
       judgment de novo. Prodanic, 2012 IL App (1st) 110993, ¶ 13. Accordingly, we may affirm the
       trial court’s judgment on any basis in the record. Reed v. Getco, LLC, 2016 IL App (1st)
       151801, ¶ 16.3
¶ 14        The Act protects workers from accidental workplace injuries by imposing resulting
       liability on their employers, regardless of fault. Prodanic, 2012 IL App (1st) 110993, ¶ 14. In
       exchange, section 5(a) states as follows: “No common law or statutory right to recover
       damages from the employer *** for injury or death sustained by any employee while engaged
       in the line of his duty as such employee, other than the compensation herein provided, is
       available to any employee who is covered by the provisions of this Act.” 820 ILCS 305/5
           2
             We note that plaintiffs’ appellate briefs repeatedly fail to include pin cites in citations to case law,
       as required by Illinois Supreme Court Rule 341(h)(7) (eff. July 1, 2008). Babcock v. Wallace, 2012 IL
       App (1st) 111090, ¶ 7. Additionally, plaintiffs make factual assertions without citation to the record.
       We remind counsel that the failure to comply with Rule 341 may result in forfeiture. Old Second
       National Bank v. Indiana Insurance Co., 2015 IL App (1st) 140265, ¶ 35.
           3
             Plaintiffs moved below to strike an affidavit executed by Herrera. The court did not rule on that
       motion, finding the affidavit did not affect the judgment. Contrary to plaintiffs’ suggestion, it was their
       burden as movants, not defendants’ burden, to obtain a ruling on their motion to strike. Under our
       de novo review, we are entitled to rely on that affidavit. Because the affidavit does not change the
       result, however, we similarly disregard it.

                                                         -4-
       (West 2008); see also 820 ILCS 305/11 (West 2010) (“Compensation as Full Measure of
       Employer’s Responsibility”). Additionally, this statute provides immunity to loaning and
       borrowing employers alike. Chavez v. Transload Services, L.L.C., 379 Ill. App. 3d 858, 862
       (2008). Furthermore, section 5(a) renders coemployees immune from a common law
       negligence action. Ramsey v. Morrison, 175 Ill. 2d 218, 224 (1997). This is because the Act’s
       purpose of placing the cost of accidents on the industry would be blunted if such costs were
       shifted from one employee to another. Collier v. Wagner Castings Co., 81 Ill. 2d 229, 241
       (1980).

¶ 15                                              A. Estoppel
¶ 16        As a threshold matter, defendants assert that plaintiffs are judicially estopped from denying
       that the injuries occurred within the scope of their employment because plaintiffs took a
       contrary position by seeking and accepting workers’ compensation benefits on the premise that
       their injuries had occurred within the scope of employment. In response, plaintiffs assert that
       judicial estoppel does not apply here because defendants failed to demonstrate that plaintiffs
       intended to deceive or mislead the court. Plaintiffs further assert that judicial estoppel does not
       apply because it was consistent to assert that the injuries occurred within the scope of their
       employment with Express but not within the scope of any employment with Radio.
¶ 17        In order for judicial estoppel to apply, the trial court must first determine that the party to
       be estopped has taken two factually inconsistent positions in separate judicial or quasi-judicial
       administrative proceedings. Seymour v. Collins, 2015 IL 118432, ¶ 47. Additionally, the court
       must determine that the party intended for the trier of fact to accept the truth of the facts alleged
       and that the party received some benefit from the initial proceeding. Id. Even if the foregoing
       factors are established, however, the party’s conduct may reflect inadvertence, rather than an
       intent to deceive. Id. Accordingly, the trial court must then exercise its discretion to determine
       whether judicial estoppel should bar the action. Id.
¶ 18        While defendants’ pleadings below effectively noted the disingenuous nature of plaintiffs’
       contention that their injuries occurred outside the scope of employment, defendants did not
       specifically raise “judicial estoppel.” Vance v. Wentling, 249 Ill. App. 3d 867, 872 (1993)
       (observing that issues not raised in the trial court cannot be argued for the first time on appeal).
       Additionally, the trial court did not use that term and, contrary to defendants’ assertion, it is not
       clear that the court found the requisite factors were present. Similarly, the record does not
       clearly show that the court, in its discretion, decided that judicial estoppel was warranted.
¶ 19        Nonetheless, our supreme court has held that when an employee who was injured by a
       coemployee has collected compensation under the Act, he cannot then assert that his injuries
       fell outside of the Act. Collier, 81 Ill. 2d at 241. In so holding, the court recognized the need to
       prevent not only double recovery, but the proliferation of litigation as well. Id. at 241-42. Thus,
       where a plaintiff has collected workers’ compensation pursuant to a settlement agreement, he
       is precluded from filing a civil action for damages. Id.; see also Fregeau v. Gillespie, 96 Ill. 2d
       479, 481, 486 (1983) (where the plaintiff had already filed for and received workers’
       compensation, his civil action against his coemployee was barred); Rhodes v. Industrial
       Comm’n, 92 Ill. 2d 467, 471 (1982) (observing that “[t]he legislative intention underlying
       section 5 of the [Act] would obviously be frustrated if an injured employee could recover
       damages in a common law action and workmen’s compensation benefits as well”).
       Furthermore, the appellate court has had numerous opportunities to apply this holding. Locasto

                                                     -5-
       v. City of Chicago, 2016 IL App (1st) 151369, ¶ 16; Marquez v. Martorina Family, LLC, 2016
       IL App (1st) 153233, ¶ 14; Glasgow v. Associated Banc-Corp, 2012 IL App (2d) 111303,
       ¶¶ 16, 22; Hall v. DeFalco, 178 Ill. App. 3d 408, 414 (1988). We note that neither Collier,
       Fregau, nor Rhodes expressly mentioned judicial estoppel, however, or any requirement that a
       party intend to deceive a judicial body.
¶ 20        Based on the aforementioned case law, it appears that section 5 of the Act, which
       defendants clearly raised below, created its own form of estoppel, albeit not judicial estoppel
       as defined in Seymour. See Wren v. Reddick Community Fire Protection District, 337 Ill. App.
       3d 262, 267 (2003) (finding that the application and acceptance of benefits does not transform
       an individual into an employee but nonetheless “acts as a form of estoppel, denying a plaintiff
       who has availed herself of the benefits of the Act from thereafter asserting that she falls outside
       its reach”). Accordingly, the elements of judicial estoppel do not control our determination,
       notwithstanding prior case law characterizing this procedural hurdle as one of judicial
       estoppel. See, e.g., Mijatov v. Graves, 188 Ill. App. 3d 792, 796 (1989).
¶ 21        Nonetheless, plaintiffs’ argument suggests that no form of estoppel should apply here
       because they could claim to be employees of Express without acknowledging that Radio
       constituted a borrowing employer. Thus, plaintiffs suggest that the Act’s exclusivity provision
       and corresponding estoppel does not bar their action against defendants. But see Wren, 337 Ill.
       App. 3d at 267 (finding that the application and acceptance of benefits does not transform a
       nonemployee into an employee but nonetheless “acts as a form of estoppel”). Contrary to
       plaintiffs’ assertion, the record clearly shows they were Radio’s borrowed employees, and
       thus, their acceptance of workers’ compensation benefits precluded them from seeking further
       payment from Radio or Herrera, their coemployee.

¶ 22                                      B. Borrowed Employee
¶ 23       An employee who is generally employed by one person may be loaned to another person to
       perform special work and, while performing the special work, become the employee of the
       person to whom he has been loaned. A.J. Johnson Paving Co. v. Industrial Comm’n, 82 Ill. 2d
       341, 346-47 (1980). To determine whether an employee has been borrowed, courts must
       determine (1) whether the special employer had the right to direct and control the manner of
       the employee’s work and (2) whether a contract of hire, express or implied, existed between
       the employee and the special employer. Id. at 348. Additionally, the loaned-employee concept
       was codified in the Act. Chaney v. Yetter Manufacturing Co., 315 Ill. App. 3d 823, 826 (2000).
       Section 1(a)(4) of the Act states as follows:
              “Where an employer operating under and subject to the provisions of this Act loans an
              employee to another such employer and such loaned employee sustains a compensable
              accidental injury in the employment of such borrowing employer and where such
              borrowing employer does not provide or pay the benefits or payments due such injured
              employee, such loaning employer is liable to provide or pay all benefits or payments
              due such employee under this Act and as to such employee the liability of such loaning
              and borrowing employers is joint and several, provided that such loaning employer is
              in the absence of agreement to the contrary entitled to receive from such borrowing
              employer full reimbursement for all sums paid or incurred pursuant to this paragraph
              ***.
                  ***

                                                    -6-
                    An employer whose business or enterprise or a substantial part thereof consists of
                hiring, procuring or furnishing employees to or for other employers operating under
                and subject to the provisions of this Act for the performance of the work of such other
                employers and who pays such employees their salary or wages notwithstanding that
                they are doing the work of such other employers shall be deemed a loaning employer
                within the meaning and provisions of this Section.” 820 ILCS 305/1(a)(4) (West 2010).
       Although the question of whether an employee was borrowed generally constitutes a question
       of fact, the question is one of law where facts are undisputed and subject to only one reasonable
       inference. Chaney, 315 Ill. App. 3d at 827.
¶ 24        Several factors indicate that a borrowing employer had the right to direct and control the
       manner of the employee’s work: (1) the employee worked the same hours as the borrowing
       employer; (2) she received instructions from the borrowing employer’s employees; (3) the
       loaning employer’s supervisors were not at the work site; (4) the borrowing employer told the
       employee when to start and stop working; and (5) the loaning employer relinquished its
       equipment to the borrower. Prodanic, 2012 IL App (1st) 110993, ¶ 16. Courts have also
       considered whether the purported borrowing employer could dismiss the employee from
       service at its worksite, notwithstanding that the borrowing employer could not discharge the
       employee from her employment with the loaning employer. Id. The fact that an employee does
       not receive wages from the special employer does not alone defeat a finding that he was a
       loaned-employee. A.J. Johnson Paving Co., 82 Ill. 2d at 349.
¶ 25        Here, even when viewed in the light most favorable to plaintiffs, the record supports only
       the determination that Radio had the right to direct and control the manner of plaintiffs’ work.
       First, we observe that plaintiffs conflate the issue of whether Radio was their borrowing
       employer with the scope of employment issue. These distinct legal issues must be separately
       addressed. Indeed, plaintiffs themselves demonstrate the significance of this legal distinction
       by stating that “[h]ad the injuries occurred at the Chicago warehouse, between the hours of
       8:30 a.m.—4:00 p.m., while the Plaintiffs were assembling wagons or performing other
       warehouse tasks, the Defendants arguments would be correct.” Radio either was, or was not,
       plaintiffs’ borrowing employer. Radio’s status as such did not evaporate and rematerialize
       everyday between the hours of 4 p.m. and 8:30 a.m.
¶ 26        Morales testified that Herrera was her supervisor at Radio. Sanchez similarly testified that
       Herrera told her what to do and how to do it. Although work was generally from 8:30 a.m. to 5
       p.m., Sanchez testified that Herrera told her when to start and stop working. According to
       Herrera and Bastuga, Herrera determined plaintiffs’ duties, schedules, and responsibilities and
       could determine whether plaintiffs’ work should be stopped or terminated. Furthermore, Ryan
       testified that Herrera supervised plaintiffs and that Radio had the right to control and direct the
       manner in which they performed their work for Radio. While Ryan also testified that she was
       plaintiffs’ supervisor, Ryan’s role did not foreclose Herrera from being their supervisor while
       working for Radio. Indeed, Express’s staffing agreement provided that Radio would supervise,
       direct, and control the work of Express employees. In contrast, Express had no supervisors at
       the work site.
¶ 27        Moreover, Ryan testified that she expected plaintiffs to comply with Radio’s policies while
       at its work site. Although plaintiffs observe that those polices required temporary employees to
       bring issues regarding their employment with Express to the attention of Express, Radio did
       not prevent such employees from raising issues regarding their work at Radio with its own

                                                    -7-
       supervisors. Additionally, Ryan testified that Radio could remove an Express employee for
       violating one of Radio’s policies, notwithstanding that Ryan might try to persuade Radio not to
       do so, and that Radio could not otherwise discipline Express employees. Radio had the right to
       discharge plaintiffs from its facility. It did not need to demonstrate the right to discharge
       plaintiffs from their positions with Express.
¶ 28       Contrary to plaintiffs’ suggestion, Morales’s testimony that Express, rather than Radio,
       was her employer, does not change the result. Her personal definition of an “employer” has no
       bearing on whether Radio was her employer as defined under Illinois law. As stated, Express’s
       payment of plaintiffs’ wages does not prevent Radio from being a borrowing employer either.
       See A.J. Johnson Paving Co., 82 Ill. 2d at 349. To the extent plaintiffs argue that the collision
       occurred outside the confines of Express’s contract with Radio, this does not negate the
       undisputed evidence that Radio generally had the right to control and direct the manner of
       work plaintiffs performed for Radio. See Prodanic, 2012 IL App (1st) 110993, ¶ 18 (finding
       the record only reasonably permitted the inference that the worker was a borrowed employee
       where deposition testimony showed employer had the right to control the manner of his work).
       At best, this reflects a potential contractual dispute between Express and Radio, not plaintiffs’
       employment status for purposes of the Act.
¶ 29       We are unpersuaded by plaintiffs’ reliance on Trenholm v. Edwin Cooper, Inc., 152 Ill.
       App. 3d 6, 9 (1986), where the reviewing court found issues of fact existed regarding the
       defendant’s right to control the plaintiff’s work. There, the plaintiff was sent to the defendant’s
       premise by his general employer. While there, the defendant’s employees would tell the
       plaintiff what tasks needed to be done, but the plaintiff was responsible for telling his
       employer’s other employees on the defendant’s premises how to perform each task. Id. at 8-9.
       Additionally, evidence was conflicting regarding whether the defendant had the right to hire,
       fire, or supervise the plaintiff and his fellow employees. Id. at 9-10.
¶ 30       In contrast, here, Radio told plaintiffs how to perform their tasks. Additionally, Radio
       ultimately had the right to prevent plaintiffs from working on its premises, the equivalent of
       discharge. Thus, the record before us presents no such factual dispute.
¶ 31       The record also clearly shows that plaintiffs had an implied contract for hire with Radio. In
       order to demonstrate that a contract existed, the employee must have at least implicitly
       acquiesced in that relationship. A.J. Johnson Paving Co., 82 Ill. 2d at 350. Additionally,
       implied consent is established where the employee knows that the borrowing employer is
       generally in charge of, and controls, her performance. Crespo v. Weber Stephen Products Co.,
       275 Ill. App. 3d 638, 641 (1995). Similarly, the employee’s acceptance of direction shows her
       acquiescence to her relationship with the employer. Prodanic, 2012 IL App (1st) 110993, ¶ 17.
¶ 32       Plaintiffs willingly went to Radio, even prior to the day of the collision, and accepted
       directions from Herrera. When Herrera told plaintiffs to be in Radio’s Chicago parking lot in
       order to be transported to Elwood, plaintiffs did so. Regardless of whether Herrera instructed
       plaintiffs to ride with him or merely offered them a ride, the record clearly shows that he
       directed plaintiffs to go to Elwood and, in response, they set out to go there. See A.J. Johnson
       Paving Co., 82 Ill. 2d at 350 (finding acquiescence to an employment relationship where (1)
       the claimant was aware that the job was being performed by the special employer, and (2) the
       claimant accepted the special employer’s control over his work by complying with the
       foreman’s instructions); Chavez, 379 Ill. App. 3d at 863 (finding that the plaintiff implicitly
       consented to the borrowed employment relationship where he accepted his assignment with

                                                    -8-
       that entity and its control and direction of his work); see Crespo, 275 Ill. App. 3d at 641-42
       (finding the plaintiff’s consent was demonstrated when he appeared at the defendant’s facility
       and responded to instructions of the defendant’s supervising employee). While plaintiffs argue
       that Ryan testified no contract was executed between plaintiffs and Radio, her testimony
       shows only that plaintiffs did not form a written contract with Radio.
¶ 33       Moreover, the agreement between Radio and Express has no bearing on plaintiffs’ implied
       contract for hire with Radio. As our supreme court stated in A.J. Johnson Paving Co., the
       loaned employee concept depends on a contract of hire “between the employee and the special
       employer,” not the details of the contract between the two employers. A.J. Johnson Paving
       Co., 82 Ill. 2d at 348. Thus, the employee’s consent is the focus of the second prong of the
       borrowed employee test. The record does not demonstrate, however, that plaintiffs were aware
       of staffing agreement’s terms. Thus, that agreement could not have limited the terms of
       plaintiffs’ consent to an employment relationship with Radio. While Express may or may not
       have a claim for reimbursement against Radio based on the Act or their contract, that matter is
       entirely separate from whether plaintiffs and Radio had an implied contract for hire. See
       Chaney, 315 Ill. App. 3d at 826-27 (observing that between employers, the borrowing
       employer has primary liability, while the loaning employer has secondary liability).
¶ 34       Having determined that Radio was plaintiffs’ borrowing employer and that plaintiffs have
       already received workers’ compensation payments through Express, plaintiffs are clearly
       estopped from denying that their injuries fell outside the Act. Estoppel aside, we nonetheless
       observe that a trier of fact could find only that their injuries fell within the scope of
       employment.

¶ 35                                             C. Scope
¶ 36       An employee traveling to or from work is generally not within the scope of employment.
       Pyne, 129 Ill. 2d at 356; Hall, 178 Ill. App. 3d at 413. This is because the employee’s travel
       results from his own decision where to live, a matter which is ordinarily of no interest to her
       employer. Hindle v. Dillbeck, 68 Ill. 2d 309, 318 (1977). An exception exists, however, where
       an employer causes its employee to travel away from a regular workplace or where the
       employee’s travel is partly for her employer’s purposes, rather than for the purpose of
       conveying the employee to or from the regular workplace. Pyne, 129 Ill. 2d at 356.
¶ 37       Here, the accident occurred while plaintiffs were en route to a distant location not of their
       choosing for the benefit of Radio. Additionally, plaintiffs willingly appeared early at work by 7
       a.m. Regardless of Express’s expectations with respect to the work site and work hours,
       plaintiffs were in Herrera’s car for the benefit of Radio, their borrowing employer, when the
       collision occurred. Compare Hindle, 68 Ill. 2d at 319-20 (finding that the car accident occurred
       within the course of employment where the employer provided transportation for its crew as a
       business necessity, the foreman was authorized to pay the crew for time spent in travel, no
       public transportation was available, the worksites and hours varied, and the employees
       depended on the employer to provide transportation), Sjostrom v. Sproule, 33 Ill. 2d 40, 44
       (1965) (where the coemployees’ car accident occurred while en route to a different location to
       which they were assigned on a temporary basis, and thus, it was not contemplated that they
       should change their place of residence, the employees were traveling to accommodate their
       employer), and Hall, 178 Ill. App. 3d at 413 (finding “the fact that plaintiff had punched out of
       work” and that the defendant did not show the plaintiff was required to ride with his

                                                   -9-
       coemployee did not permit an inference that the collision occurred outside the scope of
       employment), with Moran v. Tomita, 54 Ill. App. 3d 168, 170-71 (1977) (finding that the
       undisputed facts presented at trial permitted conflicting inferences as to whether injuries arose
       out of the parties’ employment where the employer did not require its employees to travel to
       another location, did not pay for transportation, and gave no instructions regarding the trip).

¶ 38                                      III. CONCLUSION
¶ 39       Plaintiffs were the employees of both Express and Radio. The record supports no other
       determination. Having already sought and received workers’ compensation benefits through
       Express, plaintiffs are not entitled to further damages from Radio or Herrera, their
       coemployee. Furthermore, the record supports only the inference that the injuries occurred
       within the scope of their employment. Accordingly, the trial court properly entered summary
       judgment in favor of defendants.
¶ 40       For the foregoing reasons, we affirm the trial court’s judgment.

¶ 41      Affirmed.




                                                  - 10 -